Citation Nr: 1532876	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  14-04 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of receiving Department of Veterans Affairs death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and two friends



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active duty service from February 1942 to October 1945.  He died in October 2006.  The appellant claims to be his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Board recognizes that the RO considered the February 2007 decision final and considered later statements by the appellant attempts to reopen the previously decided matter as to whether the appellant is the Veteran's surviving spouse.  However, in June 2007, the appellant submitted new and material evidence related to the establishment of her status as the Veteran's surviving spouse.  In that this evidence was received within one year of the February 2007 decision, this decision did not become final and new and material evidence is not necessary to reopen the claim.  

The appellant and two of her friends provided testimony at a videoconference hearing before the undersigned in May 2014.  A transcript of that hearing is a part of the record before the Board.

The record before the Board includes the paper claims file, as well as electronic records within Virtual VA and the Veterans Benefits Management System.



FINDINGS OF FACT

1.  The appellant and the Veteran were married to each other in 1977 and the appellant was the Veteran's lawful spouse at the time of his death in October 2006.
 
2.  The Veteran and the appellant were cohabitants during their marriage, including at the time of the Veteran's October 2006 death.


CONCLUSION OF LAW

The criteria for recognizing the appellant as the surviving spouse of the Veteran for VA purposes have been met.  38 U.S.C.A. §§ 101, 1304, 1310, 1541, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.54 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA death benefits may be paid to a surviving spouse who was married to the veteran:  (1) one year or more prior to the veteran's death, or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. § 1102; 38 C.F.R. § 3.54. 

The term "surviving spouse" means a person (1) whose marriage to the veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a veteran at the time of the veteran's death; (3) who lived with the veteran continuously from the date of marriage to the date of the veteran's death (continuous cohabitation); and (4) who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the veteran (and after September 19, 1962) lived with another person and held him- or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

Initially, the Board notes that the appellant submitted a copy of a valid marriage certificate dated in November 1977.  The appellant is also listed on the Veteran's death certificate as his surviving spouse.  The appellant was listed as his spouse in the Veteran's obituary.  The fact that the Veteran and the appellant were legally married at the time of the Veteran's death is not in dispute.  The question is whether they continuously cohabitated throughout the marriage.

In April 1987, the Veteran submitted a statement indicating that he and the appellant had separated in March 1986 and that the separation "appears to be permanent."  VA removed the appellant from the Veteran's award, effective April 1, 1987.  Various statements, to include periodic Declarations of the Status of Dependents, between 1987 and 1993 suggest that the Veteran remained married, but lived separate from the appellant.  No additional information in this regard was received by VA from 1993 up until the Veteran's death in 2006.  

In February 2007, a friend submitted a statement indicating that she had known the Veteran and the appellant since 1977 and that she observed them living together from that time until his death in 2006.  This friend also testified as to the same fact at the May 2014 Board hearing.  The appellant also submitted several written statements, including in February 2007, as well as hearing testimony in May 2014, attesting to the fact that she and the Veteran cohabitated throughout their marriage.  She also testified that the Veteran could not read or write and that he would have not been able to complete the prior statements indicating that they had separated.

In April 2007 and November 2008, several friends and neighbors submitted statements in support of the fact that the Veteran and appellant lived together during the Veteran's lifetime.  Further, in June 2007, the Veteran's son submitted a written statement recalling that his mother and father lived together during his father's lifetime.

While the Board indeed recognizes that there is some evidence between 1987 and 1993 suggesting that the Veteran and the appellant did not live together, the evidence supporting a finding of continuous cohabitation is at least in equipoise with that against such a finding.  In addition, the evidence clearly shows that the Veteran and appellant were legally married to one another at the time of his death.  Accordingly, entitlement to recognition as the Veteran's surviving spouse for purposes of VA benefits is in order.


ORDER

Entitlement to recognition as the Veteran's surviving spouse for purposes of receiving Department of Veterans Affairs death benefits is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


